       Case 2:21-cr-00024-WFN     ECF No. 26    filed 07/27/21    PageID.56 Page 1 of 3

                                                                                   FILED IN THE
                                                                               U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF WASHINGTON


 1                                                                         Jul 27, 2021
 2                                                                            SEAN F. MCAVOY, CLERK


 3
 4                            UNITED STATES DISTRICT COURT

 5                          EASTERN DISTRICT OF WASHINGTON
 6   UNITED STATES OF AMERICA,
                                                       No.       2:21-CR-0024-WFN-1
 7                             Plaintiff,
                                                       STIPULATED PROTECTIVE ORDER
 8          -vs-                                       REGARDING COMPUTER
                                                       FORENSIC REVIEW PROCEDURES
 9   KEVIN PATRICK McLEAN,                             FOR CHILD PORNOGRAPHY
                                                       CONTRABAND
10                             Defendant.
11
12         Pending before the Court is the parties' Stipulated Motion for Protective Order Re:
13   Computer Forensic Review Procedures. ECF No. 22. The Court has reviewed the file and
14   Motions and is fully informed. Accordingly,
15         IT IS ORDERED that:
16         1. The parties' Stipulated Motion for Protective Order Re: Computer Forensic
17   Review Procedures, filed July 22, 2021, ECF No. 22, is GRANTED.
18         2. 18 U.S.C. § 3509(m) applies to this case, and the Court is required to deny defense
19   requests to copy, photograph, duplicate, or otherwise reproduce material constituting child
20   pornography if the government makes the material reasonably available to Defendant and
21   provides an ample opportunity for the defense to examine it at a government facility.
22         3. To comply with 18 U.S.C. § 3509(m), and to allow Defendant the greatest
23   opportunity to prepare an effective defense in preparation for trial in this matter, the
24   government will make a true forensic, bit-by-bit E01 image of devices and media containing
25   alleged child pornography contraband at issue in the above-referenced case.                          The
26   government will make that forensic image reasonably available to Defendant and provide
27   ample opportunity for the defense team to examine it at a government facility in Spokane,
28   Washington. The parties may readdress the Court if there is a need for additional or after-



     ORDER - 1
          Case 2:21-cr-00024-WFN     ECF No. 26    filed 07/27/21   PageID.57 Page 2 of 3




 1   hours access during the course of litigation in the event trial or motion hearings require
 2   additional forensic review.
 3            4. The defense forensic examination will be conducted in an interview room
 4   monitored by closed-circuit television (“CC-TV”), without audio feed. While the TV with
 5   non-audio feed will ensure the integrity of FBI/HSI space and security of its occupants, the
 6   video feed is not of sufficient detail or at an angle that would reveal defense strategy. The
 7   government and its agents expressly agree that no attempt will be made to record any audio
 8   from the workstation and that no attempt will be made to observe the defense team’s work
 9   product or computer monitor screen at any time. The defense expert may review the feed to
10   ensure that defense strategy is not being compromised at any time while conducting the
11   forensic review.
12            5. The defense team 1 shall not make, nor permit to be made, any copies of the alleged
13   child pornography contraband pursuant to this Protective Order and shall not remove any
14   contraband images from the government facility. The defense expert will be allowed to copy
15   any file that is not contraband and compile a report (without contraband images/videos)
16   documenting the examination on removable media at the discretion of the defense expert.
17            6. The designated defense expert will leave at the government facility any
18   equipment, including hard drives, which contain child pornography contraband that is
19   identified during forensic evaluation. The parties may readdress this matter with the Court
20   upon notice that the defense intends to retain a different defense expert.
21            7. for the purpose of trial, the government agrees to make available a digital copy of
22   any government trial exhibit that contains contraband, which will be kept in the custody and
23   control of the case agent. Upon reasonable notice by the defense, the case agent will also
24   maintain for trial digital copies of any proposed defense exhibit that contains contraband. If
25
26   1
         For purposes of this Protective Order, the term “defense team” refers solely to Defendant’s
27   counsel of record (“defense counsel”), Defendant’s designated expert (“defense expert”),
28   and a defense investigator.


     ORDER - 2
        Case 2:21-cr-00024-WFN       ECF No. 26   filed 07/27/21   PageID.58 Page 3 of 3




 1   the defense team intends to offer, publish, or otherwise utilize any government or defense
 2   exhibit contained on the digital copy maintained by the case agent during trial, the case agent
 3   shall assist the defense team in publishing or utilizing the exhibit that contains contraband
 4   upon notification by the defense team.
 5              The District Court Executive is directed to file this Order and provide copies to
 6   counsel.
 7              DATED this 27th day of July, 2021.
 8
 9
10                                                   WM. FREMMING NIELSEN
     07-22-21                                 SENIOR UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER - 3
